     Case 1:18-cr-00002-NONE-SKO Document 185 Filed 02/08/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA                             No. 1:18-cr-00002-NONE-SKO
12                        Plaintiff,
13             v.                                           ORDER FOR SUPPLEMENTAL BRIEFING
14     JOHN DOE, aka “Marcos Castro,”                       (Doc. No. 119)
15                        Defendant.
16

17           Remaining pending before the court are those aspects of a motion filed by defendant John

18    Doe, aka Marcos Castro, seeking to suppress statements given by him to law enforcement

19    officers, his request for an evidentiary hearing in that regard, and his motion to strike the

20    declarations submitted by the government in opposition to his motion to suppress his statements.

21    (Doc. No. 119.) Having reviewed the parties’ arguments, the material portions of the record, and

22    the relevant caselaw in detail, the court has concluded that its decision-making would benefit

23    from additional briefing on a narrow set of issues.

24           Specifically, in moving to suppress the statements he made to detectives on December 21

25    and 26, 2017, defendant Castro contends that he brought up his right to counsel twice on

26    December 21, 2017: (1) first, early in that interrogation session, he inquired about his right to

27    counsel; (2) then later in that interrogation he invoked his right to counsel “unequivocally.” (Id.

28    at 9–12.) Defendant Castro initially argued in his opening brief in support of the pending motion
                                                         1
     Case 1:18-cr-00002-NONE-SKO Document 185 Filed 02/08/21 Page 2 of 3


 1    that the questioning detective acted unlawfully when responding to defendant’s initial inquiry

 2    about the right to counsel by making statements that “blurred his entitlement” to counsel, and that

 3    therefore any subsequent statements made by defendant should be suppressed. (Id.) Defendant

 4    Castro clarified this argument in reply, explaining that even if his initial inquiry about counsel

 5    was too ambiguous to immediately trigger a cessation of questioning, the investigating officers

 6    were (1) obligated to clarify his intent; and (2) precluded from making misleading comments in

 7    response to his ambiguous inquiries about counsel. (Doc. No. 164 at 4.)

 8           In support of his arguments, defendant Castro cites the decision in United States v.

 9    Rodriguez, 518 F.3d 1072, 1074, 1080 (9th Cir. 2008). That case raises numerous issues that the

10    court now believes are not sufficiently explored in the briefing. As such, the court requests

11    additional briefing on the following questions:

12                   (1)     Is Rodriguez still good law in light of subsequent Supreme Court

13           precedent, including Berghuis v. Thompkins, 560 U.S. 370, 382 (2010). The court directs

14           the parties’ attention to, among other authorities: Compare United States v. Hurtado, 21

15           F. Supp. 3d 1036, 1041 (N.D. Cal. 2014) (finding, arguably in dicta, Rodriguez’s

16           clarification rule survived Berghuis), with United States v. Robeson, No. 13-CR-00764-

17           WHO-9, 2016 WL 3257595, at *2–*4 (N.D. Cal. June 14, 2016) (finding Rodriguez’s

18           clarification rule “clearly irreconcilable” with Berghuis); see also United States v. Eagle,

19           No. CR 18-41-GF-BMM, 2018 WL 3996953, *2–*3 (D. Mont. Aug. 21, 2018) (applying

20           Rodriguez’s clarification rule without discussing the possible conflicts with Berghuis);
21           United States v. Plugh, 648 F.3d 118, 120 (2d Cir. 2011) (finding Berghuis overruled

22           Second Circuit clarification rules).

23                   (2)     If Rodriguez is still good law, how does it apply to this case? As a

24           component of that question, Defendant Castro appears to concede that Rodriguez only

25           applies when there was no valid prior Miranda waiver. (Doc. No. 164 at 4.) He relies,

26           however, on his separate argument regarding conflicting advisements in connection with
27           his December 19, 2017 Miranda waiver to establish that there was no prior, valid Miranda

28           waiver. (See id.) Would the court’s rejection of defendant Castro’s other arguments
                                                         2
     Case 1:18-cr-00002-NONE-SKO Document 185 Filed 02/08/21 Page 3 of 3


 1           challenging the admissibility of his statements made during his December 19, 2017

 2           interrogation render any argument based on the holding in Rodriguez moot (i.e. make it

 3           unnecessary for the court to decide whether Rodriguez is still good law)? In other words,

 4           would a finding that the December 19, 2017 Miranda waiver was knowing and voluntary

 5           carry over to the December 21, 2017 interrogation for purposes of determining which

 6           invocation standard applies under Rodriguez?

 7                   (3)    Independently, defendant Castro argues that Detective Maldonado

 8           responded inappropriately to his inquiries about counsel made early in the December 21,

 9           2017 interview. With that argument in mind, the parties are directed to address the

10           decision in United States v. Wysinger, 683 F.3d 784, 803 (7th Cir. 2012) (cited with

11           approval in United States v. Xi, No. CR 16-22-5, 2018 WL 3340884, at *10–11 (E.D. Pa.

12           July 6, 2018), as well as whether and how that decision applies to the facts of this case.

13           On or before February 22, 2021, the parties shall submit simultaneous briefs, no longer

14    than ten pages in length addressing the above questions. The court now sets a further hearing on

15    this motion as well as a status conference in this case on February 26, 2021 at 9:30 a.m.

16    IT IS SO ORDERED.
17
         Dated:     February 8, 2021
18                                                      UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        3
